Citation Nr: 1224535	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  05-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister-in-law



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He died in June 2002.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded this matter in November 2007 and January 2008 for procedural development.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the April 2011 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The Board requested a medical expert opinion from the Veterans Health Administration (VHA) in February 2012.  A response was received in March 2012.  The Veteran and his representative were provided with a copy of the medical opinion.  The Veteran's representative responded to the letter in May 2012.  Accordingly, this issue is before the Board for appellate review.  See 38. C.F.R. § 20.903 (2011). 





FINDING OF FACT

The competent and probative evidence fails to demonstrate that the Veteran's death is proximately due to VA surgical treatment, hospital care, or medical treatment, to include the surgery conducted in May 1975.


CONCLUSION OF LAW

Legal entitlement to DIC under the provisions of Section 1151, Title 38, United States Code, is not established.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  With regard to "first element notice," the Court has prescribed more specific notice requirements for claims for dependency and indemnity compensation (DIC) based on whether a veteran was service-connected for a disability during his or her lifetime.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id.

After a review of the claims folder, the Board finds that VCAA letter sent to the Veteran in February 2010 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the appellant was notified that to support her claim for DIC under 38 U.S.C.A. § 1151 the evidence must show that the Veteran died as a result of undergoing VA hospitalization, medical or surgical treatment, examination or training and the death was the direct result of VA fault or not a reasonably expected result or complication of VA care or treatment or the direct result of participation in VA Vocational Rehabilitation.  This letter notified the appellant of her and VA's respective duties for obtaining evidence.  

However, VA's duty to notify was satisfied subsequent to the initial AOJ decision in August 2003.  The Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of the notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in April 2011 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or an SSOC, is sufficient to cure a timing defect).  For the reasons stated above, it is not prejudicial to the appellant for the Board to proceed to decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

As for VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's VA treatment records, private treatment records, a March 2012 VHA medical expert opinion, the appellant and Veteran's marriage certificate, the Veteran's death certificate, lay statements from the appellant and a transcript of the November 2004 RO hearing.  

The February 2012 VHA medical expert opinion reflects that the medical expert reviewed the Veteran's claims file and provided an opinion on whether the Veteran's hepatitis C was a result of the May 1975 surgery conducted at a VA Medical Center and whether hepatitis C was a principal or contributing cause of the Veteran's death with a clear explanation based on the evidence of record and medical knowledge.  Accordingly, the Board concludes that the opinion is adequate for rating purposes.  

As noted in the Introduction, this issue was previously remanded in November 2007 to notify the appellant of the requirements for DIC benefits under 38 U.S.C.A. § 1151.  The evidence shows that VA mailed a VCAA letter dated in August 2009 that included the requirements for DIC benefits under 38 U.S.C.A. § 1151.   Thereafter, the Board remanded the claim in January 2010 to resend the August 2009 VCAA letter and the October 2009 supplemental statement of the case to the appropriate address as the August 2009 VCAA letter was returned as undeliverable and the post office included an updated address of the appellant.  The record shows that VA resent the August 2009 VCAA letter to the appropriate address as specified in the January 2010 remand in February 2010.  VA resent the October 2009 supplemental statement of the case in August 2010 to the address specified in the Board remand.  Accordingly, the Board finds that there has been substantial compliance with the November 2007 and January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the file that there are additional relevant records available that have not been obtained.  In sum, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

II.  DIC Based on 38 U.S.C.A. § 1151

The appellant contends that she is entitled to DIC benefits on the basis that the Veteran contracted hepatitis C from a blood transfusion during surgery at Zablocki VA Medical Center (VAMC) in Milwaukee, Wisconsin in 1975 and that the Veteran's cause of death, gastric cancer, was caused by hepatitis C.  For claims filed after October 1, 1997, such as this claim, DIC benefits shall be awarded for a qualifying veteran's death if the death was not the result of the veteran's willful misconduct, the death was proximately caused by hospital care, medical or surgical treatment, or examination furnished by the VA, and the hospital care or medical treatment furnished by the VA, which led to death was careless, negligent, or demonstrated a lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  38 U.S.C.A. § 1151(a) (West 2002); 38 C.F.R. § 3.361 (2011).  For purposes of this law, merely showing that a veteran received care, treatment, or examination and subsequently died does not establish causation.  38 C.F.R. § 3.361(c)(1) (2011).  Moreover, the evidence must establish that the hospital care, medical or surgical treatment, or examination furnished by the VA is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  In other words, but for the VA's action(s), the Veteran would not have died.  

The Veteran's death certificate shows that the immediate cause of death was metastatic gastric carcinoma.  As noted above, the appellant claims that the Veteran received a blood transfusion during a surgery at Zablocki VA Medical Center (VAMC) in Milwaukee, Wisconsin in 1975 which resulted in the Veteran contracting hepatitis C, which caused and/or contributed to the Veteran's cause of death, metastatic gastric carcinoma.  The Board notes that the appellant, as a lay person, is not competent to provide the opinion that an alleged blood transfusion at the VAMC resulted in hepatitis C, which caused or contributed to the Veteran's death.  Based on the facts in this case, establishing a proximate cause of death is not something that is readily identified by a lay person.  The evidence of record shows that the Veteran died from metastatic gastric carcinoma and a determination of whether the Veteran had a blood transfusion that resulted in the Veteran contracting hepatitis C, which caused or contributed to the Veteran's death requires special medical knowledge.  Thus, the appellant's own lay assertions are not sufficient to establish that the Veteran's death was proximately due to the surgery at Zablocki VAMC in Milwaukee, Wisconsin in 1975.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Furthermore, the medical evidence of record shows that the surgery at a VAMC in 1975 did not cause or contribute to the Veteran's death.  In February 2011, a VA board certified gastroenterologist provided the opinion "[f]rom a review of the clinical, laboratory and surgical course of [the Veteran], it is unlikely that the [V]eteran acquired hepatitis C as a result of the elective selective vagotomy, antrectomy and gastroduodenoscopy in May 1975." She notes that by historical accounts in the records, the Veteran experienced a gastrointestinal bleed which required a blood transfusion; however, in the May 1975 elective ulcer surgery reports the Veteran had minimal blood loss (200 cc) and there were no reported blood transfusions.  Furthermore, the medical expert determined that the presence of hepatitis C did not appear to be a principal or contributory cause in the Veteran's death with the metastatic gastric cancer as the stated cause of death in the records as well as the death certificate.  She explained that the development of gastric cancer is not associated with hepatitis C and hepatitis C was not the etiological factor in the development of the epigastric malignancy.  The medical expert determined that although hepatitis C was a concomitant and superimposed diagnosis and there is no direct evidence of the presence being a principal or contributing cause to the Veteran's death.  Thus, even if the Board were to assume that the Veteran received a blood transfusion as part of the May 1975 ulcer surgery and the Veteran's hepatitis C was at least as likely as not due to the blood transfusion, the competent evidence indicates the Veteran's hepatitis C did not proximately cause the Veteran's gastric cancer, and thus, death.  The Board finds this opinion to be highly persuasive and probative with respect to whether the surgery in May 1975 led to the Veteran contracting hepatitis C, which then caused or contributed to his death as the board certified gastroenterologist reviewed the claims file and provided a clear rationale for her opinion based on the evidence of record and her medical knowledge.  

The Board notes that the Veteran's internist in April 2004 wrote a letter adding an addendum to the death certificate that the Veteran has metastatic gastric cancer, as well as, cancer in his liver.  He also stated that the Veteran had contributing factors of hepatitis C.  The Board notes that a contributing cause of death is a disease, injury or other condition that contributed to the death, but did not cause or result in the underlying cause of death.  Therefore, the Board notes that the addendum to the death certificate does not provide evidence that hepatitis C was the proximate cause of death.  Furthermore, the April 2004 statement does not indicate that the Veteran's hepatitis C is at least as likely as not related to the surgery in May 1975.  Thus, the April 2004 letter is not probative with respect to whether the surgery in 1975 was the proximate cause of the Veteran's death.

In sum, there is no competent and/or credible evidence of record which indicates that the Veteran's death was caused by hospital care or medical treatment furnished by VA.  The competent medical opinion of record indicates that the surgery in 1975 did not result in a blood transfusion or the Veteran contracting hepatitis C and that the hepatitis C did not proximately cause or contribute to the Veteran's death.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, a preponderance of the evidence is against the appellant's claim for DIC under 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA treatment.  As such, that doctrine is not applicable in the instant appeal and her claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC on the basis of 38 U.S.C.A. § 1151 is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


